Title: From George Washington to Oliver Wolcott, Jr., 2 October 1795
From: Washington, George
To: Wolcott, Oliver Jr.


          
            (Private)
            Dear Sir,
            Mount Vernon 2d Octr 1795
          
          Your letter of the 26th Ulto was received yesterday.
          It is not wonderful that Mr Randolphs late conduct, and the publication of his letter to me, should have excited an anxious curiosity to know what his explanations will be; but it is wonderful that so much time should be required to give birth to them.
          Embarrassed, as it is to be apprehended he is, in this business, his object, I conceive must be, to gain time; to puzzle; and to try if he cannot discover inconsistencies in the conduct of others, relative to it. On no other ground can I account for his letter to me, dated the 21st ulto; which, with his other two of the 15th; and my reply to the whole, I herewith enclose for the information of yourself & Colo. Pickering only.
          
          His letters of the 15th received no acknowledgment; and at first I hesitated whether to give any to that of the 21st. After a while I thought of referring him to you, for information on those points which it was evidently as much, or more in your power than in mine, to give him; but finally I conceived it most eligable to furnish him with no pretexts—& therefore wrote what you will see in the copy—I did it, because if delay was his object, it would be promoted by my silence; and because (which probably would have answered his purposes still better) it might have afforded him some ground for saying he was doomed to be a victim; & with a view to accomplish it, the means to his vindication was denied, or withheld.
          These reasons added to a disposition to do him all manner of justice, induced me to give him concise answers to all his queries; as far as the means were within my power, although fully convinced in my own mind of the insiduous tendency of them.
          Whether similar enquiries have been made of you, or of Colo. Pickering, or both, by him, I know not. If they have, to see if he could involve inconsistencies in the answers, has been his aim: and to know what kind of superstructure he might build, on the information he has obtained (if any) from Mr Fauchet, it was necessary to ascertain in the first place, whether the government was in possession of any part of that gentlemans letters numbered 3 and 6, by which this superstructure might be endangered. I was on the point once, of hinting to him, that I hoped nothing in his vindication wd render it necessary to publish the whole of Mr Fauchets letter; but on second thoughts declined it, lest he should consider it as a threat, and make an improper use of it.
          As I shall be in Philadelphia shortly, I will not add on this subject; but from you, if any thing more transpires, I should be glad to hear. The present inclosures may remain in your hands until I return to the City. With very great esteem and regard I am—Dear Sir Always yours
          
            Go: Washington
          
        